DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 6, 8, 16 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carson et al., “3-D Stacked Package Technology and Trends”, Proceedings of the IEEE, Vol. 97, No. 1, January 2009 pp. 31-42.

    PNG
    media_image1.png
    119
    337
    media_image1.png
    Greyscale

Fig. 8, Carson et al.
claim 1, Carson et al. Fig. 8 discloses an integrated circuit package assembly, comprising: 
a first integrated circuit package including a first substrate, and a first die disposed over the first substrate; 
a molding compound disposed over the first substrate and the first die, wherein a wire bond extends through the molding compound; 
a second integrated circuit package including a second substrate and a single die, wherein the first integrated circuit package is disposed over the second integrated circuit package and the single die is disposed over the second substrate and beneath the first integrated circuit package; and 
solder bumps disposed between a lower surface of the first integrated circuit package and an upper surface of the second integrated circuit package, the second integrated circuit package providing electrical signal connections between the first die and the single die; 
wherein the solder bumps have a height extending between the lower surface of first integrated circuit package and the upper surface of the second integrated circuit package, and wherein the solder bumps extend past outer sidewalls of the single die, wherein a top surface of the single die is spaced apart from the lower surface of the first integrated circuit package by a distance that is less than half of the height of the solder bumps and is greater than one-third of the height of the solder bumps (p. 37, Section E, PoP Trends).  

claim 5, Carson et al. Fig. 8 discloses the integrated circuit package assembly of claim 1, wherein the first integrated circuit package includes: 
a second die disposed over the first die, and a third die disposed over the second die; wherein the first die has a first die sidewall, the second die has a second die sidewall offset from the first die sidewall, and the third die has a third die sidewall offset from the second die sidewall.  
Regarding claim 6, Carson et al. Fig. 8 discloses the integrated circuit package assembly of claim 5, wherein a plane passing through the single die is in parallel with an upper surface of the single die and also passes through the solder bumps.  
Regarding claim 8, Carson et al. Fig. 8 discloses the integrated circuit package assembly of claim 1, wherein at least one of the first integrated circuit package or the second integrated circuit package includes solder balls.  
Regarding claim 16, Carson et al. Fig. 8 discloses an integrated circuit package assembly, comprising: 
a first integrated circuit package including a first substrate and a first die disposed over the first substrate; 
wherein the first substrate has a first substrate sidewall, the first die has a first die sidewall offset from the first substrate sidewall; 
a molding compound disposed over the first substrate and disposed along the first die sidewall and over a top surface of the first die, wherein a wire bond extends through the molding compound;  TSMCP665USC Serial No. 16/733,341 Page 6 
a second integrated circuit package including a second die above a second substrate, wherein no other die is arranged between a top surface of the second die and 
and 
solder bumps disposed between the first integrated circuit package and the second integrated circuit package providing electrical signal connections between the second die and at least one of the first substrate or the first die; 
wherein the solder bumps extend between the first integrated circuit package and the second integrated circuit package; and 
wherein the top surface of the second die is spaced apart from the bottom surface of the first integrated circuit package by a distance that is less than half of a height of the solder bumps and is greater than one-third of the height of the solder bumps; and 
wherein the second substrate has a thickness of greater than 200 micrometers (p. 37, Section E, PoP Trends).  
Regarding claim 20, Carson et al. Fig. 8 discloses the integrated circuit package assembly of claim 16, wherein the first die sidewall is aligned with the third die sidewall.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson et al. as applied to claim 1 above, and further in view of Choi, US 2007/0176284.
Regarding claim 2, Carson et al. Fig. 8 discloses the integrated circuit package assembly of claim 1. Carson et al. does not disclose further comprising: a buffer layer disposed between the first integrated circuit package and theTSMCP665USC Serial No. 16/733,341Page 3second integrated circuit package.  
Choi Fig. 2 teaches an integrated circuit package assembly including a buffer layer 28 disposed between package modules 40 connected to each other by conductive bump 20, to reduce the thermal and/or mechanical stress of the multi stack package [0048].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Carson et al. with a buffer layer as suggested by Choi in order to reduce the stress between the first and second integrated circuit packages in the integrated circuit package assembly.
Regarding claim 3, Carson et al. Fig. 8 as modified by Choi Fig. 2 teaches the integrated circuit package assembly of claim 2, wherein the buffer layer is configured to 
Regarding claim 17, Carson et al. Fig. 8 discloses the integrated circuit package assembly of claim 16. Carson et al. does not disclose further comprising: a buffer layer disposed between the first integrated circuit package and theTSMCP665USC Serial No. 16/733,341Page 3second integrated circuit package.  
Choi Fig. 2 teaches an integrated circuit package assembly including a buffer layer 28 disposed between package modules 40 connected to each other by conductive bump 20, to reduce the thermal and/or mechanical stress of the multi stack package [0048].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Carson et al. with a buffer layer as suggested by Choi in order to reduce the stress between the first and second integrated circuit packages in the integrated circuit package assembly.
Regarding claim 18, Carson et al. Fig. 8 as modified by Choi Fig. 2 teaches the integrated circuit package assembly of claim 17. Choi teaches wherein the buffer layer is configured to absorb stress between the first integrated circuit package and the second integrated circuit package [0048].  
Regarding claim 19, Carson et al. Fig. 8 as modified by Choi Fig. 2 teaches the integrated circuit package assembly of claim 17. Choi Fig. 2 teach wherein the buffer layer 28 comprises a material different from the solder bumps 20.  MPEP 2125


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson et al. as applied to claim 1 above
Regarding claim 4, Carson et al. Fig. 8 discloses the integrated circuit package assembly of claim 1. Carson et al. does not expressly disclose wherein the first substrate has a thickness of less than 176 micrometers.  However, in commercially available designs, substrate thicknesses range from 0.1 nm – 100 µm. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a thickness of the first substrate less than 176 micrometers as it is common knowledge to use substrate thicknesses in the range of 0.1 nm – 100 µm.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 are allowed over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the combination of elements including a second integrated circuit package coupled to the first integrated circuit package, the second integrated circuit package including a single die; solder bumps between the first integrated circuit package and the second integrated circuit package, the solder bumps being configured to electrically connect the first die and the single die; and wherein the single die has a surface closest to the first integrated circuit .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898